                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 21-cv-00182-GPG


SUSAN RENEE ZEBELMAN VIGODA,
       Plaintiff(s),
v.
JANET LYNN ROSENDAHL-SWEENEY;
THE OFFICE OF ATTORNEY REGULATION COUNSEL;
KIM IKELER, prosecutor, in his individual and official capacities,
WILLIAM LUCERO, hearing master, in his individual and official capacities,
John and Jane Does 1-20,

       Defendant(s).

REPLY IN SUPPORT OF MOTION TO DISMISS DEFENDANTS WILLIAM LUCERO
                         AND KIM IKELER

       Defendants the Honorable William Lucero and Kim Ikeler (collectively “Defendants”)

through undersigned counsel, hereby file this reply in support of their motion to dismiss. ECF

No. 23. In support thereof, Defendants state as follows.

                                STATEMENT OF THE CASE
       Plaintiff Susan Renee Zebelman Vigoda was found to have engaged in the unauthorized

practice of law based on her actions related to Defendant Janet Rosendahl-Sweeney’s divorce

proceedings. Presiding Disciplinary Judge William Lucero presided over the hearing to

determine whether Plaintiff’s actions constituted the unauthorized practice of law; Mr. Ikeler

brought the case on OARC’s behalf. Plaintiff brings five claims under state and federal law

alleging malicious prosecution, outrageous conduct, breach of contract, violations of her Fifth

and Fourteenth Amendment rights, and failure to intervene. ECF No. 6, p. 4-7.
          On April 6, 2021, Defendants filed a motion to dismiss and argued Plaintiff’s claims are

barred by the Eleventh Amendment, the Rooker-Feldman doctrine, and absolute judicial and

prosecutorial immunity. The motion also asserted that Plaintiff failed to state claims upon which

relief can be granted. On July 5, 2021, after receiving extensions of time, Plaintiff filed

Plaintiff’s Response to Defendants’ Motion to Dismiss and Motion to Stay (“Response”). ECF

No. 43.

                                           ARGUMENT
   I.        Defendants are immune from suit.

          In their motion Defendants argued they are immune from suit under the Eleventh

Amendment and the doctrines of absolute judicial and prosecutorial immunity. ECF No. 23, p.

4-7. Plaintiff’s Response argues that immunity is not always guaranteed, citing United States v.

Classic, 313 U.S. 299 (1941). While that statement is true as a general proposition, Classic did

not consider any type of immunity. Id. at 307. Instead, the case concerned whether Louisiana

elections commissioners — not congress members — could be charged with federal crimes

stemming from the commissioners’ acts of altering votes on ballots for a primary election to

choose the Democratic nominee for a congressional seat. Id. at 307-08.

          Plaintiff also argues that, because she never represented Ms. Rosendahl-Sweeney in her

divorce, Judge Lucero presided over her unauthorized practice of law case “in the complete

absence of jurisdiction.” ECF No. 43, p. (citing Mireles v. Waco, 502 U.S. 9, 9-10 (1991)). But

the Colorado Supreme Court specifically gave Judge Lucero, as the Presiding Disciplinary

Judge, jurisdiction over the case. See ECF No. 23-2 (Order Referring Matter to PDJ, Nov. 22,

2017); see also C.R.C.P. 234(f) and 236(a). Plaintiff’s argument goes towards the merits of the

proceeding over which Judge Lucero presided, not his jurisdiction to hear the case. Because

Judge Lucero had jurisdiction, and because all his alleged actions were taken in his judicial

                                                  2
capacity, see ECF No. 1, ¶¶ 1, 4, 5, 32, 112, 114,1 he is entitled to absolute judicial immunity and

the claims against him must be dismissed. Pierson v. Ray, 386 U.S. 547, 553-54 (1967); Higgs

v. Dist. Court, 713 P.2d 840, 850 (Colo. 1985).

          Plaintiff does not specifically address Defendants’ Eleventh Amendment argument or Mr.

Ikeler’s assertion of prosecutorial immunity. Therefore, the arguments are deemed admitted.

Rock Roofing, LLC v. Travelers Cas. & Sur. Co., 413 F. Supp. 3d 1122, 1128 (D.N.M. 2019);

Balmer Fund, Inc. v. City of Harper, 294 F. Supp. 3d 1136, 1151 (D. Kan. 2018). Because the

Eleventh Amendment bars the claims against Defendants, Pleasant v. Lovell, 876 F.2d 787, 793

(10th Cir. 1989), and because Mr. Ikeler is entitled to absolute prosecutorial immunity, Imbler v.

Pachtman, 424 U.S. 409, 431 (1976); Stein v. Disciplinary Bd. of Supreme Court of New Mexico,

520 F.3d 1183, 1193 (10th Cir. 2008), the claims against Defendants must be dismissed with

prejudice.

    II.      Plaintiff’s requested relief is barred by the Rooker-Feldman doctrine.

          The Rooker-Feldman doctrine precludes lawsuits asking a federal court, effectively, to

review and reverse unfavorable state court judgments. Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 283 (2005). Rooker-Feldman applies to state court decisions such as

attorney discipline or unauthorized practice of law proceedings. See, e.g., Varallo v. Supreme

Court of Colo., 176 F.3d 490, 1999 WL 140161, *1 (10th Cir. 1999) (table decision).

          The Amended Complaint and Plaintiff’s Response explicitly ask this Court to

“exonerate” her and vacate the unauthorized practice of law finding. ECF No. 43, p. 2, 4. This

request directly implicates Rooker-Feldman. See Cowan v. Hunter, 762 F. App’x 521, 523 (10th



1Plaintiff’s Amended Complaint, ECF No. 6, failed to include the underlying facts that form the
basis of her legal claims. Because Plaintiff’s legal claims in ECF No. 6 are identical to those in
ECF No. 1, this reply cites to the facts as alleged in ECF No. 1.
                                                  3
Cir. 2019); Mothershed v. Oklahoma ex rel. Okla. Bar Ass’n, 390 F. App’x 779, 780 (10th Cir.

2010); Young v. Conejos Cnty. Bd. of Cnty. Comm’rs, 64 F. App’x 724, 724-25 (10th Cir. 2003).

For this reason, and because the Response failed to address the argument, Rock Roofing, 413 F.

Supp. 3d at 1128; Balmer Fund, 294 F. Supp. 3d at 1151, this Court lacks subject matter

jurisdiction over the Complaint, and it must be dismissed.

   III.      Plaintiff fails to state claims upon which relief can be granted.

          The Response does not address Defendants’ substantive arguments as to why the

Complaint fails to state claims upon which relief can be granted. Instead, Plaintiff states she has

stated facts sufficient for this Court to exonerate her. ECF No. 43, p. 3-4. But this statement is

entirely conclusory; Plaintiff does not point to any allegations in the Complaint itself that provide

sufficient factual information to support her claims for relief. Absent factual allegations that can

allow the Court to plausibly conclude Plaintiff is entitled to the relief she seeks, the claims must

be dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

          Plaintiff also cites to the Register of Actions for Ms. Rosendahl-Sweeney’s divorce

proceeding, arguing the document shows she did not file pleadings on behalf of and did not

formally represent Ms. Rosendahl-Sweeney and therefore could not have engaged in the

unauthorized practice of law. ECF No. 43, p. 2, 4. Even assuming Plaintiff did not file

pleadings or formally represent Ms. Rosendahl-Sweeney, those facts alone are insufficient to

state claims for malicious prosecution, outrageous conduct, breach of contract, or equal

protection, due process, or ADAAA violations. See ECF No. 23, p. 8-15. Moreover, Plaintiff

was found to have engaged in the unauthorized practice of law not because she filed pleadings or

entered a formal appearance but because she “exercised legal discretion on [Ms.] Rosendahl-

Sweeney’s behalf by drafting and preparing several court filings,” and by advising Ms.



                                                  4
Rosendahl-Sweeny about her divorce. ECF No. 23-1, p. 15. Thus, whether Plaintiff personally

filed anything is irrelevant.

        Because, as explained in Defendants’ motion to dismiss, the Complaint fails to state

claims for relief, ECF 23, p. 8-15, and because Plaintiff’s Response fails to provide substantive

responses to the arguments presented in the motion to dismiss, Rock Roofing, 413 F. Supp. 3d at

1128; Balmer Fund, 294 F. Supp. 3d at 1151, the Complaint must be dismissed.

                                         CONCLUSION
        For the reasons stated herein and in Defendants’ motion to dismiss, and pursuant to the

cited authorities, Defendants Judge Lucero and Mr. Ikeler respectfully request this Court dismiss

Plaintiff’s Complaint in its entirety.



        Respectfully submitted this 14th day of July 2021.

                                                     PHILIP J. WEISER
                                                     Attorney General

                                                     s/ Lauren Davison
                                                     LAUREN DAVISON*
                                                     Assistant Attorney General
                                                     AMY COLONY*
                                                     Senior Assistant Attorney General
                                                     Civil Litigation & Employment Section
                                                     1300 Broadway, 10th Floor
                                                     Denver, CO 80203
                                                     Telephone: (720) 508-6000
                                                     FAX: (720) 508-6032
                                                     E-Mail: lauren.davison@coag.gov
                                                             amy.colony@coag.gov

                                                     Attorney for Defendants
                                                     *Counsel of Record




                                                 5
                                CERTIFICATE OF SERVICE

       I certify that I served the foregoing REPLY IN SUPPORT OF MOTION TO DISMISS

DEFENDANTS WILLIAM LUCERO AND KIM IKELER upon all parties herein by e-filing

with the CM/ECF system maintained by the court or by depositing copies of same in the United

States mail, first-class postage prepaid, at Denver, Colorado, this 14th day of July 2021, addressed

as follows:

   Susan R. Z. Vigoda, Pro Se
   4985 Moorhead Ave., #3712
   Boulder, CO 80305
   Media911@gmail.com
   suziqbopdubop@gmail.com


                                               s/La’Tasha Carter




                                                 6
